Title: From John Quincy Adams to Josiah, III Quincy, 21 May 1811
From: Adams, John Quincy
To: Quincy, Josiah, III



Dear Sir.
St: Petersburg 21 May 1811.

I received in September last, your favour of 11. July preceding, which was brought by Mr: Jones, together with the second part of the third Volume of the Memoirs of the American Academy; intended for the Imperial Academy of Sciences in this City; which has been duly presented to that body.
Early in the course of the last Winter, I received from their Secretary the Volume last published of their Memoirs, to be transmitted to the American Academy. I take accordingly the first opportunity which has presented itself, and you will receive it together with this letter.
There is at Moscow the antient Metropolis of this Empire a learned Society, called the Imperial Society of Natural History, of Moscow, which is desirous of being reckoned in the number of the Corresponding Institutions, to interchange their publications with the American Academy—I have sent them, one of the spare second Volumes of the Memoirs, which I brought with me from America—But they have neither the first, nor the third Volume, nor have I here a copy of either which I could send to them—If the Academy have any of those volumes to spare I beg leave to recommend that each of them may be sent here addressed to that Society; and that a copy of all the subsequent publications of Memoirs be forwarded for them, together with that which is usually sent to the Academy of Sciences of this City.
I am with great regard and esteem, Dear Sir, your friend & humble Servt

John Quincy Adams.Dear Sir St: Petersburg 4. June 1811.
Mr: Charles Etter, a Mineralogist attached to the Department of Public Instruction, and a member of the free economical Society of St: Petersburg, desirous of giving a testimony of his respect to the American Academy of Arts and Sciences, has requested me to transmit a collection of Russian Minerals, which he has formed, and presents to the Academy together with a description of them contained in the letter from him enclosed with this—I accordingly send them by the Laurel, Captain Burnham, in a box addressed to you, and accompanying this letter.
Mr: Etter is a zealous friend of Science, and would be gratified with an object opportunity of corresponding with the Academy or any of its members in relation to it. Presuming that they will pass a vote of thanks to him for this donation, I am sollicitous that it should be transmitted to him without any unnecessary delay.—If you think proper to communicate it through me, I expect to remain here still a sufficient time to receive it
From some intimations which Mr: Etter has given me, I believe he would consider it a distinguished honour to be elected a member of the Academy, and I am perswaded he would be a useful one. Should it be thought proper to bestow upon him this token of respect, I would further ask your attention to transmit the formal Certificate of his Election as soon as you can find it convenient.
I am, Dear Sir, very sincerely your’s 
John Quincy Adams